DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the After Final reply filed 8/9/22, Applicants amended claims 1, 16-19 and 21, claims 6-8, 12, 14, 15, 23, 24, 28, 30 and 31 were cancelled. 	
	Claims 1-2, 4, 9-11, 13, 16-22, 25-27 are pending. 	
	Claims 1-2, 4, 9-11, 13, 16-22, 25-27 are allowed herein. 	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	Claims 1-2, 4, 9-11, 13, 16-22, 25-27 are allowed. The closest prior art is Arakelyan et al. (Coronavirus infection and Chymotrypsin”, cited in IDS).  Arakelyan et al. discloses benefits of chymotrypsin in reducing swelling and tissue destruction and states the possibility of using chymotrypsin in drugs for the treatment of coronavirus. However, there was no teaching or suggestion for the treatment of SARS-CoV-2 with a combination of a protease, lipase and amylase (pancreatin). One of ordinary skill in the art would not look to the teachings of Arakelyan et al. and be motivated to use a combination of a protease, lipase and amylase (pancreatin) for the treatment of SARS-CoV-2 infection.  Therefore, the claims are free of the art and are novel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4, 9-11, 13, 16-22, 25-27 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654